DETAILED ACTION
Response to Amendment
This Office Action is responsive to the amendment filed on 10/22/2020. As indicated by the amendment: claims 1, 11 and 12 have been amended and claims 10, 13, 14 and 16 have been cancelled. Claims 1-9, 11-12 and 17-21 are presently pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the connecting end distal from the insertion end” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 12 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 1 and claim 21 recite, in pertinent part, “the guide comprises an insertion end, a connecting end distal from the insertion end, a main portion between 
The guide 28 is a housing having an insertion end 36 and a connecting end (not shown).  In various aspects, the insertion end 36 is configured to be inserted into the human body while the connecting end is configured to either engage a holder that can be held by a person using the sinuplasty device 24 or serve as the holder that the person can directly hold.

As is clear from the above disclosure, the connecting end is configured to be held by a person or engaged with a holder that is held by a person. The connecting end is not inserted into the body and thus cannot be “distal from the insertion end” as claimed. Accordingly, claims 1 and 21 fail to comply with the written description requirement. 
Amended claim 12 recites, in pertinent part, “wherein the tip portion is a removable component of the guide”. Regarding tip portions that are removable, the published specification recites at paragraph [0050]:
Referring back to FIGS. 2A-B, in examples where the tip portions 34 are rigid and at fixed angles .theta., the tip portions 34 may be removably connected to the main portion 32 through threading, snap-fitting, or various other suitable mechanisms.  In this manner, different tip portions 34 can be connected to and removed from the main portion 32 depending on which paranasal sinus is being accessed.

Regarding tip portions that comprise a plurality of articulating segments as now claimed in independent claim 1, from which claim 12 depends, the published specification recites at paragraph [0046]:
In some examples, the tip portion 34 is an articulating or malleable tip portion 34 that is movable to the various angles .theta. relative to 

As is clear from the above disclosures, it is only the tip portions that are rigid and at fixed angles which are disclosed as being removable components. The tip portion that comprise articulating segments is not disclosed as being a removable component. Accoridngly, claim 12 fails to comply with the written description requirement.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kesten et al. (US 2015/0005805 A1).
Regarding claim 21, Kesten discloses a sinuplasty device comprising: a fiber optic probe (730 and distal camera assembly; par. [0063] and [0041]) comprising a connecting end (proximal end) and a viewing end (distal end), and wherein the viewing end includes a lens (58; par. [0041]); a guide (720; par. [0062]-[0063]) comprising an insertion end (722; par. [0062]) and a connecting end distal from the insertion end, wherein the guide (720) is coaxial with the fiber optic probe (730 and distal camera assembly) and surrounds at least a portion of the fiber optic probe (Fig. 14), and wherein the fiber optic probe (730 and distal camera assembly) is movable through the guide (720; par. [0063]) such that the viewing end of the fiber optic probe is spaced apart from the insertion end of the guide (720) and at least a portion of the fiber optic probe between the viewing end of the fiber optic probe and the insertion end of the guide is uncovered by the guide (Figs. 11 and 13; par. [0062]-[0063]); and an introducer (740; par. [0065]), wherein the introducer (740) is coaxial with the guide (720) and with the fiber optic probe (730 and distal camera assembly), wherein the introducer (740) is exterior to the guide (720), wherein the introducer (740) is movable along the guide (720; par. [0065]), and wherein the introducer (740) is movable along the portion of the . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 7-9, 11 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten et al. (US 2015/0005805 A1) in view of Matlock et al. (US 2018/0104461 A1).
Regarding claim 1, Kesten discloses a sinuplasty device comprising: a fiber optic probe (730 and distal camera assembly; par. [0063] and [0041]); a guide (720; par. [0062]-[0063]), wherein the guide (720) is coaxial with the fiber optic probe (730 and distal camera assembly) and surrounds at least a portion of the fiber optic probe (Fig. , wherein the guide (720) comprises an insertion end (722; par. [0062]), a connecting end distal from the insertion end, a main portion (portion of 720 between the connecting end and the 724) between the insertion end and the connecting end (Fig. 11), and a tip portion (portion of 720 including 724 to 722; Fig. 11) between the main portion and the insertion end.
Kesten discloses that the guide (720) is rigid (par. [0061]), but that at least a portion of it may be flexible (par. [0062]). However, Kesten does not specifically disclose wherein the tip portion comprises a plurality of articulating segments such that the tip portion is moveable through an angle while connected to the main portion
Regarding claim 2, Kesten in view of Matlock disclose the sinuplasty device of claim 1, wherein the fiber optic probe 730 and distal camera assembly) comprises a connecting end (proximal end) and a viewing end (distal end), and wherein the viewing end includes a lens (58; par. [0041]).
Regarding claim 7, Kesten in view of Matlock disclose the sinuplasty device of claim 1, wherein the fiber optic probe (730 and distal camera assembly) comprises a light delivery system (56 and light source; par. [0041] and [0063]).
Regarding claim 8, Kesten in view of Matlock disclose the sinuplasty device of claim 1, wherein the fiber optic probe (730 and distal camera assembly) comprises a flexible material (par. [0041]).
Regarding claim 9, Kesten in view of Matlock disclose the sinuplasty device of claim 1, wherein the fiber optic probe (730 and distal camera assembly) is movable through the guide (720; par. [0063]).
Regarding claim 11, Kesten in view of Matlock disclose the sinuplasty device of claim 10, wherein the tip portion (portion of 720 including 724 to 722; Fig. 11) is [[at]] movable between an angle of 
Regarding claim 17, Kesten discloses the sinuplasty device of claim 1, wherein the introducer (740) comprises an introducing surface (742/746; par. [0066]-[0067]; Fig. 12) configured to connect (capable of connecting; intended use) to an item to be delivered by the sinuplasty device within a patient.
Regarding claim 18, Kesten in view of Matlock disclose the sinuplasty device of claim 17, further comprising at least one of a sinuplasty balloon (744; par. [0066]), a 
Regarding claim 19, Kesten in view of Matlock disclose the sinuplasty device of claim 1, wherein the introducer (740; par. [0065]) comprises a fixed diameter (diameter is fixed at 742).
Regarding claim 20, Kesten in view of Matlock disclose the sinuplasty device of claim 1, wherein the introducer (diameter of 744 changes) comprises a changeable diameter.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Matlock, as applied to claim 1 above, in view of Singh et al. (US 2009/0318798 A1).
Regarding claim 3, Kesten in view of Matlock disclose the sinuplasty device of claim 2, but does not specifically disclose wherein the lens comprises a wide angle lens. Singh teaches a device wherein the distal end/viewing end of the fiber optic probe (35) includes a lens (37; par. [0052]). It would have been obvious to one having ordinary skill in the art to have provided the projected/rounded lens taught by Singh in order to provide an atraumatic contact surface as the device navigated anatomy.

 Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Matlock in view of Singh, as applied to the claims above, in view of Goldfarb et al. (US 2007/0167682 A1).
Regarding claim 4, Kesten in view of Matlock in view of Singh disclose the sinuplasty device of claim 2, and that a distal camera assembly is provided, but does 
Regarding claim 5, Kesten in view of Matlock in view of Singh in view of Goldfarb disclose the sinuplasty device of claim 4, wherein the visualization device comprises an eye-piece (Goldfarb: 70; Fig. 34; par. [0170]).
Regarding claim 6, Kesten in view of Matlock in view of Singh in view of Goldfarb disclose the sinuplasty device of claim 4, wherein the visualization device comprises a monitor screen (Goldfarb: Fig. 34; par. [0170] – monitor connects to 74/76).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kesten in view of Matlock, as applied to the claims above, in view of Chang et al. (US 7462175 B2).
Regarding claim 12, Kesten in view of Matlock disclose the sinuplasty device of claim [[10]] 1, but does not specifically disclose wherein the tip portion is a removable component of the guide. Chang teaches an analogous device wherein it the tip portion (762/764) is detachable (Fig. 8I; col. 15, ll. 9-31). Chang teaches that its design makes it easier to access one or more anatomical regions of the nose by using multiple . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 21, Applicant's arguments filed 10/22/2020 have been fully considered but they are not persuasive. Applicant contends that Kesten does not disclose wherein the introducer (740) is movable along the portion of the fiber optic probe between the viewing end of the fiber optic probe and the insertion end of the guide that is uncovered by the guide. The Examiner respectfully disagrees and asserts that the device of Kesten is capable of such movement when, for example, the device is disassembled. Additionally, Applicant has not claimed such movement during use of the device in a nasal cavity. Accordingly, the rejection of claim 21 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795